Decision, handed down March 5, 1941 [ante, p. 1014], corrected on account of typographical error to read as follows: Appeal from a deficiency judgment in a mortgage foreclosure. The referee heard the witnesses, viewed the property, and was better qualified to determine values than the Appellate Division. Judgment affirmed, with costs. Hill, P. J., Crapser and Bliss, JJ., concur; Heffeman and Schenek, Jj., dissent and vote to modify the judgment on the law and facts so as to award plaintiff a deficiency for $3,497.88 and as so modified to affirm, without costs. In our opinion the value of the mortgaged property at the time of the sale was $20,000.